Citation Nr: 0317678	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  95-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1987.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2000 at which time it was 
remanded for further development.  By rating decision dated 
in May 2002, service connection for tinnitus was granted.  A 
disability rating of 10 percent was assigned, effective July 
21, 1992.

Initial review of the record reveals that by rating decision 
dated in March 2003, a 20 percent disability rating for the 
veteran's traumatic arthritis of the cervical spine was 
confirmed and continued.  The veteran was notified of the 
determination by communication dated later that month.  An 
appeal from the determination is not of record.

The record reveals service connection is in effect for a 
number of disabilities, including traumatic arthritis of the 
cervical spine.  A 10 percent rating was in effect from 
November 1, 1987.  The disability rating was increased to 20 
percent, effective January 19, 2001.  The combined disability 
rating for the veteran's various disabilities is 70 percent.  
It has been in effect since April 1, 2002.


FINDINGS OF FACT

1.  The RO has complied with the notice requirements and the 
duty to assist requirements of current legislation.

2.  Arthritis of the lumbosacral spine was not present during 
the veteran's active service, nor has it been shown to have 
become manifest to a compensable degree within one year 
following separation from active service.

3.  The probative medical evidence of record does not show 
arthritis of the lumbosacral spine is causally related to the 
service-connected traumatic arthritis of the cervical spine.


CONCLUSION OF LAW

The veteran's arthritis of the lumbar spine was not incurred 
in or aggravated by active service, nor is it proximately due 
to or the result of service-connected traumatic arthritis of 
the cervical spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the undersigned notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  To implement the provisions of the law, VA 
promulgated regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and its implementing regulations 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  Additionally, it defines the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.

Considering the record in light of the above, the Board finds 
the passage of the VCAA and its implementing regulations does 
not prevent from rendering a decision of the claim on appeal 
as all notification and development action needed to render a 
fair decision of the claim, to the extent possible, have been 
accomplished.

The statement and supplemental statements of the case 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice of 
why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  The Board remanded the case in 2000 for further 
development.  The veteran was afforded a VA examination by an 
orthopedic specialist.  No additional evidence has been 
identified by the veteran as being available but absent from 
the record.  Thus, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
will be secured by VA and what evidence will be secured by 
the veteran is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran has served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Also, with regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).

"A veteran seeking disability benefits also must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  It is 
clear that "the regulations regarding service connection do 
not require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 
Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  It is equally clear, however, 
that the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge"), affirmed sub nom. Routen v. West, 142 
F. 3d 1434 (Fed. Cir. 1998), Cert. denied, 119 S.Ct. 404 
(1998).

In this regard, the Board finds initially that the veteran 
has been diagnosed with arthritis of the lumbar spine.  
Hence, there is a disorder for which service connection may 
be granted.  The preponderance of the evidence is, however, 
against a finding that arthritis of the lumbar spine was 
incurred or aggravated during the veteran's active duty 
service.  In this regard, a review of the service medical 
records shows that the veteran was seen on one occasion in 
June 1982 for thoracolumbar strain.  Otherwise, the service 
medical records are without reference to complaints or 
abnormalities involving the lumbar spine.  This includes 
medical board proceedings in February 1987 at which time no 
abnormalities regarding the lumbar spine were indicated.

The post service medical records include the report of a VA 
general medical examination in June 1988 at which time there 
was no reference to any abnormality involving the lumbar 
spine.

Additional post service medical evidence includes the report 
of a spinal examination accorded the veteran by VA in May 
1993.  He gave a history of upper and lower back pain on an 
intermittent basis for the past seven years.  The veteran 
denied a history of known trauma.  He also denied a history 
of surgery.  X-ray studies of the lumbosacral spine revealed 
mild degenerative arthritis.

Subsequent X-ray studies from the 1990's also show what was 
reported as mild arthritis.  However, magnetic resonance 
imaging of the low back done in November 1998 by VA was 
interpreted as showing an essentially normal low back.

In March 2002 the veteran was seen by an orthopedic surgeon 
for an authorized examination.  The surgeon indicated that he 
carefully reviewed all of the medical records and the claims 
file.  With regard to the back, the veteran stated that he 
had had chronic back discomfort since service.  He stated it 
was hard to refer to any specific injury that caused the back 
difficulty.  He related that he had to wrestle people from 
time to time in his job in service.  He also stated that 
doing physical training and wearing combat boots might have 
bothered his back.  He recollected that on one occasion in 
1975 he fell off a physical training stand and hurt his back.  
He stated that he was on bed rest for one week, but the 
surgeon did not see records of that in the service medical 
records.  The veteran related no later or subsequent injury 
to the back in the past several years.

The surgeon referred to a review of the service medical 
records showing a thoracolumbar strain diagnosed in June 
1982.  He indicated that, other than that, he did not see any 
records with pertinent complaints or problems while in 
service.  The surgeon was aware that the veteran had service 
connection in effect for arthritis of the neck and he stated 
in response to a question as to whether the low back problem 
might in any way be directly related to something that 
happened in service, he found no records indicating a problem 
with the low back in service that would be longstanding or 
permanent in nature.  The surgeon added the low back problems 
the veteran currently had were not directly related to the 
neck arthritis.  He opined that he did not believe the 
veteran's "existing low back problem is in any way aggravated 
by his service-connected neck arthritis."

VA CT scan of the lumbar spine done in April 2002 showed 
degenerative arthritis of the lower lumbar spine.  There was 
a suggestion of conjoined nerves on both sides.  There was no 
definite evidence of spinal canal stenosis or disc 
herniation.

From a review of the entire evidence of record, the Board 
finds no medical evidence linking any current lumbosacral 
spine disorder to active duty or to the service-connected 
traumatic arthritis of the cervical spine.  The examiner who 
conducted the March 2002 authorized examination indicated 
that he spent almost two hours reviewing the medical records 
and claims file provided to him.  Based on his review of all 
of the evidence of record, he specifically opined that there 
was no relationship between arthritis of the low back and the 
service-connected traumatic arthritis of the cervical spine.  
He added that he did not believe the existing low back 
difficulties were in any way aggravated by the service-
connected neck arthritis either.  He stated that he found 
nothing in the records that would indicate the onset of a low 
back disorder that would be longstanding or permanent in 
nature.  There is no competent medical opinion to the 
contrary.

The only evidence of record linking any current arthritis of 
the low back to active duty in any way is the veteran's own 
assertion.  The veteran has not indicated that he has 
received any specialized training pertaining to back 
problems.  It is now well established that the veteran, as a 
lay person, is not qualified to render medical opinions 
regarding etiology of disorders and disabilities, and his 
opinion is of no probative value.  Cromley v. Brown, 
7 Vet. App. 376 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

Since there is no medical evidence of record linking any 
current low back arthritis to any incident of active duty, 
the Board finds that the evidence is against the claim.  As 
the evidence is against the claim of entitlement to service 
connection for arthritis of the lumbosacral spine, the 
doctrine of reasonable doubt has no application.


ORDER

Entitlement to service connection for arthritis of the 
lumbosacral spine is denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

